Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments filed 6/17/2021 were found to be persuasive by Examiner and overcame the Non-Final rejection mailed on 3/17/2021. Applicant acknowledged the intent to invoke 112(f) and agreed with Examiner’s claim interpretation (see page 6 of Response). Applicant also cancelled or amended recitations previously rejected under 35 U.S.C. 112(b). Examiner has withdrawn the outstanding rejection.
Regarding the prior art rejections of the record, Examiner has found allowable subject matter in the combination of recitations with include wherein the lift pin has a first magnetic substance formed at a lower end thereof; wherein the support plate has a second magnetic substance provided thereon having an opposite polarity to a polarity of the first magnetic substance; wherein the first magnetic substance and the second magnetic substance are provided in a spherical shape to be in point contact with each other. The prior art considered to be the closest to the claimed invention, Joon (KR-100989852) teaches a susceptor (104) having a pin hole (106), a lift pin (112), support plate (144, 120, 143), a driving unit (142, see page 5), a bellows (130), a joint unit (to page 4 of the EspaceNet translation: wherein lower end 116 of the lift pin 112 has magnet 114; wherein pin holder 120 has a second magnet 126; see Figures 7 and 8), a first and second joint as well as a first and second both a spherical shape and magnet. 
Examiner performed and updated search and came across Thallner (US 9,666,470), considered pertinent prior art teaching magnetic elements (5, Figure 1) in a spherical shape. However, given that the magnetic elements are used to apply a force to ‘sandwich’ two substrates in a stack (14) together, one having ordinary skill in the art before the effective filing date of the claimed invention would not have found the combination of Thallner into the invention of Joon as obvious. Thallner secures two or more substrates, specifically without the use of a chuck or fixture (i.e. the invention of Joon); see Col. 2, lines 15-22.  Even in embodiments which contemplate the use of a bonding chuck (20, Figure 4i), the magnetic elements are used to stack and retain two substrates together. Incorporating the teachings of Thallner into the invention of Joon would be considered hindsight as these magnetic elements are not designed to be in point contact with each other, nor are they implemented in a similar function.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723